 



Exhibit 10.1
ASSET PURCHASE AND SALE AGREEMENT
Between
MOARK, LLC, CUTLER AT ABBEVILLE, L.L.C., HI POINT INDUSTRIES, LLC,
L & W EGG PRODUCTS, INC., NORCO RANCH, INC., AND MOARK EGG
CORPORATION,
COLLECTIVELY AS SELLER
AND
GOLDEN OVAL EGGS, LLC
AND
GOECA, LP
As Buyer
Dated as of May ____, 2006
SIGNATURE COPY

 



--------------------------------------------------------------------------------



 



GOE/Moark   Asset Purchase Agreement

TABLE OF CONTENTS

                              PAGE  
 
                ARTICLE 1 Definitions     2  
 
                ARTICLE 2 Sale and Purchase of Purchased Assets; Assumption of
Assumed Obligations     6  
 
               
 
  2.1   Purchased Assets     6  
 
  2.2   Assignment of Contracts     7  
 
  2.3   Excluded Assets     8  
 
  2.4   Assumed Obligations     8  
 
  2.5   Excluded Obligations     8  
 
  2.6   Schedule Updates     9  
 
                ARTICLE 3 Purchase Price and Payment     10  
 
               
 
  3.1   Purchase Price     10  
 
  3.2   Initial Purchase Price     10  
 
  3.3   Earn-Out Payment     10  
 
  3.4   Allocation of Initial Purchase Price     12  
 
                ARTICLE 4 Representations and Warranties of the Seller     12  
 
               
 
  4.1   Purchased Assets Sold “As Is” Except as Warranted     12  
 
  4.2   Existence and Good Standing     12  
 
  4.3   Due Authorization     13  
 
  4.4   Absence of Conflicts     13  
 
  4.5   Absence of Changes or Events     13  
 
  4.6   Business Financial Statements     13  
 
  4.7   Title to Assets     14  
 
  4.8   Compliance with Laws; Permits     14  
 
  4.9   Taxes     14  
 
  4.10   Litigation     15  
 
  4.11   Inventory     15  
 
  4.12   Contracts     15  
 
  4.13   Employee Matters     15  
 
  4.14   Environmental Matters     15  
 
  4.15   Labor Matters     15  
 
  4.16   Major Customers; Major Suppliers     16  
 
  4.17   Intellectual Property     16  
 
  4.18   Books and Records     16  
 
  4.19   Equipment and Fixed Assets     16  
 
  4.20   Insurance     16  

SIGNATURE COPY

i



--------------------------------------------------------------------------------



 



GOE/Moark   Asset Purchase Agreement

                              PAGE  
 
  4.21   Misrepresentations and Omissions     16  
 
  4.22   Purchased Assets Necessary for Business     17  
 
                ARTICLE 5 Representations And Warranties Of The Buyer     17  
 
               
 
  5.1   Representations     17  
 
  5.2   Existence and Good Standing     17  
 
  5.3   Due Authorization     17  
 
  5.4   Absence of Conflicts     18  
 
  5.5   Litigation     18  
 
  5.6   Financial Capability     18  
 
  5.7   Misrepresentations and Omissions     18  
 
  5.8   Hired Employees     18  
 
  5.9   Financial Statements     18  
 
                ARTICLE 6 Covenants Of The Seller     19  
 
               
 
  6.1   Covenant to Buyer     19  
 
  6.2   Conduct of Business     19  
 
  6.3   Disclosure Schedules; Notice of Developments     19  
 
                ARTICLE 7 Covenants Of The Buyer And The Seller     19  
 
               
 
  7.1   Access to Information, Inspections     19  
 
  7.2   Title Evidence, Closing Fees and Proration of Utilities     20  
 
  7.3   Motor Vehicles     21  
 
  7.4   Tax Matters     21  
 
  7.5   Confidentiality     22  
 
  7.6   Payments Received     22  
 
  7.7   Satisfaction of Conditions     22  
 
  7.8   Accounts Receivable     23  
 
  7.9   Ancillary Agreements     23  
 
  7.10   HSR Act     23  
 
                ARTICLE 8 Conditions Precedent To Obligations Of The Buyer    
23  
 
               
 
  8.1   Conditions Precedent     24  
 
  8.2   Accuracy of Representations and Warranties     24  
 
  8.3   Compliance with Agreements and Covenants     24  
 
  8.4   No Injunctions     24  
 
  8.5   Intentionally Deleted     24  
 
  8.6   No Material Adverse Effect     24  
 
  8.7   Deliveries     24  
 
  8.8   HSR Act     24  
 
                ARTICLE 9 Conditions Precedent To Obligations Of The Seller    
24  
 
               
 
  9.1   Conditions Precedent     24  

SIGNATURE COPY

ii



--------------------------------------------------------------------------------



 



GOE/Moark   Asset Purchase Agreement

                              PAGE  
 
  9.2   Accuracy of Representations and Warranties     24  
 
  9.3   Compliance with Agreements and Covenants     25  
 
  9.4   No Injunctions     25  
 
  9.5   Deliveries     25  
 
  9.6   HSR Act     25  
 
                ARTICLE 10 Employees And Benefit Plans     25  
 
               
 
  10.1   Offer of Employment     25  
 
  10.2   Recognition     26  
 
                ARTICLE 11 Closing     26  
 
               
 
  11.1   Closing     26  
 
  11.2   Deliveries by the Seller     26  
 
  11.3   Deliveries by the Buyer     27  
 
                ARTICLE 12 Termination     27  
 
               
 
  12.1   Termination     27  
 
  12.2   Effect of Termination     28  
 
  12.3   Remedy Upon Breach     28  
 
                ARTICLE 13 Indemnification     28  
 
               
 
  13.1   Excluded Assets and Excluded Obligations     28  
 
  13.2   Purchased Assets and Assumed Obligations     28  
 
  13.3   Breach of Representations and Warranties     29  
 
  13.4   Procedure     29  
 
  13.5   Payment     30  
 
  13.6   Sole Remedy     30  
 
  13.7   No Third Party Beneficiary Claims     31  
 
  13.8   Not Applicable to Fraud or Ancillary Agreements     31  
 
                ARTICLE 14 Miscellaneous     31  
 
               
 
  14.1   Disclosure Schedules     31  
 
  14.2   Expenses     31  
 
  14.3   Amendment     31  
 
  14.4   Interpretation     31  
 
  14.5   Notices     31  
 
  14.6   Waivers     32  
 
  14.7   Successors and Assigns     32  
 
  14.8   Publicity     33  
 
  14.9   Further Assurances     33  
 
  14.10   Severability     33  
 
  14.11   Entire Understanding     33  
 
  14.12   Applicable Law; Jurisdiction     33  

SIGNATURE COPY

iii



--------------------------------------------------------------------------------



 



GOE/Moark   Asset Purchase Agreement

                              PAGE  
 
  14.13   Counterparts.     34  
 
  14.14   Passage of Title and Risk of Loss.     34  

SIGNATURE COPY

iv



--------------------------------------------------------------------------------



 



GOE/Moark   Asset Purchase Agreement

SCHEDULES

     
Schedule 1.1
  Knowledge of the Seller
Schedule 2.1(1)
  Equipment and Fixed Assets
Schedule 2.1(2)
  Inventory
Schedule 2.1 (3)
  Owned Real Property
Schedule 2.1(5)
  Current Assets
Schedule 2.2(1)
  Real Property Leases
Schedule 2.2(2)
  Personal Property Leases
Schedule 2.2(4)
  Hardware and Software
Schedule 3.4
  Initial Purchase Price Allocation
Schedule 4.22
  Necessary Assets
Schedule 7.2(a)
  Real Estate Matters

SIGNATURE COPY

v



--------------------------------------------------------------------------------



 



ASSET PURCHASE AND SALE AGREEMENT
BETWEEN
GOLDEN OVAL EGGS, LLC AND GOECA, LP AS BUYER
AND
MOARK AND AFFILIATES AS SELLER
PREAMBLE
     THIS ASSET PURCHASE AND SALE AGREEMENT is made as of the ___day of May,
2006, by and among Moark, LLC, a Missouri limited liability company (“Moark”),
Cutler at Abbeville, L.L.C., a Missouri limited liability company (“Cutler”), Hi
Point Industries, LLC, a California limited liability company (“Hi Point”), L &
W Egg Products, Inc., an Ohio corporation (“L&W”), Norco Ranch, Inc., a
California corporation (“Norco”) and Moark Egg Corporation, a Missouri
corporation (“MEC”) (Moark, Cutler, Hi Point, L&W, Norco and MEC collectively
will be referred to in this Agreement as “Seller”), and Golden Oval Eggs, LLC, a
Delaware limited liability company and GOECA, LP a Delaware limited partnership
jointly, severally, and collectively as “Buyer”. Each of the Sellers and the
Buyer is a “Party” and collectively all of the Sellers and the Buyer are the
“Parties”.
RECITALS
     WHEREAS, Moark is, directly or indirectly through affiliates, in the
business of production, marketing, sale and distribution of shell eggs, and also
is in the separate business of manufacturing, marketing, selling and
distributing liquid egg products. The liquid egg products operations are owned
directly by Moark and five of its wholly owned subsidiaries; Cutler, Hi Point,
L&W, Norco, and MEC. Cutler, Hi Point, and L&W each are engaged only in the
business of manufacturing, marketing, selling and distributing liquid egg
products, and are not engaged in the production, marketing, sale and
distribution of shell eggs. Moark, Norco, and MEC are each engaged in both shell
egg operation and liquid egg operations.
     WHEREAS, the Buyer desires to purchase from the Seller and the Seller
desires to sell to the Buyer substantially all of the assets owned or leased by
Seller and used in the conduct of the business of its liquid egg operations
(“Business”) and the Buyer is willing to assume certain obligations of the
Business, all upon the terms and conditions in this Agreement. Seller is not
selling to Buyer, and Buyer is not buying from Seller, assets associated with
Cutler at Philadelphia, LLC, or any assets other than those used in the
Business, and expressly excluding any assets associated with Seller’s shell egg
operations, unless specifically provided herein.
     NOW, THEREFORE, in consideration of the foregoing which are contractual in
nature and not mere recital, and the mutual warranties, representations,
covenants and agreements herein contained, the parties hereby further agree as
follows:
SIGNATURE COPY

 



--------------------------------------------------------------------------------



 



ARTICLE 1
Definitions
     The defined terms in this Article 1 have the meanings set forth below for
purposes of this Agreement.
     “Accounts Receivable” shall mean the unpaid balance at the Effective Time
of all monies due to Seller for sales or products or services of the Business
prior to the Effective Time.
     “Agreement” shall mean this Asset Purchase and Sale Agreement, including
all exhibits and schedules attached to this Agreement, which are incorporated as
part of this Agreement, as it may be amended, supplemented or modified from time
to time by mutual agreement or in accordance with terms of this Agreement.
     “Ancillary Agreements” shall mean those agreements set forth in
Section 7.9.
     “Assigned Contracts” has the meaning set forth in Section 2.2.
     “Assumed Obligations” has the meaning set forth in Section 2.4.
     “Audited Financial Statements” has the meaning set forth in Section 5.9.
     “Books and Records” has the meaning set forth in Section 2.1(a)(4).
     “Business” means substantially all of the assets owned or leased by Seller
and used in the conduct of business of its liquid egg operations, other than the
Excluded Assets.
     “Business Day” shall mean any day of the year other than (1) any Saturday
or Sunday or (2) any other day on which banks located in New York, New York are
closed for business.
     “Business Financial Statements” shall mean those financial statements of
the Business for the years 2002, 2003, 2004 and 2005, copies of which have been
provided by Seller to Buyer.
     “Buyer” has the meaning set forth in the Preamble of this Agreement.
     “Cash” as used in Section 2.3(1) shall mean all cash, certificates of
deposit, bank accounts and other cash equivalents, together with all accrued but
unpaid interest on the certificates, bank accounts and cash equivalents.
     “Closing” shall mean the consummation of the transactions contemplated in
this Agreement in accordance with Article 11.
     “Closing Date” shall mean the date on which the Closing takes place in
Section 11.1.
     “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
temporary and final regulations promulgated under the Code.
SIGNATURE COPY

2



--------------------------------------------------------------------------------



 



     “Confidentiality Agreement” has the meaning set forth in Section 7.5.
     “Contemplated Transactions” means the transactions contemplated in this
Agreement.
     “Contract” shall mean any contract, lease, sublease, easement, license,
sales order, purchase order, supply agreement, assignment, or any other
agreement, commitment or understanding whether oral or written, other than
Permits.
     “Contribution Assets” has the meaning set forth in Section 2.3(3).
     “Conveyance Documents” has the meaning set forth in Section 11.2(1).
     “Earnest Money Deposit” shall mean an amount equal to one million five
hundred thousand dollars ($1,500,000).
     “Earn-Out Payment” has the meaning set forth in Section 3.1(b)(1).
     “Earn-Out Payment Computation Date” has the meaning set forth in
Section 3.3(b).
     “Effective Time” shall mean 12:01 a.m., Central Daylight Time, on the July
1, 2006.
     “Employee Plan” shall mean any “employee benefit plan” within the meaning
of Section 3(3) of ERISA, all specified fringe benefits as defined in
Section 6039D of the Code, and all other retirement, savings, disability, salary
continuation, medical, dental, health, life insurance, death benefit, group
insurance, post-retirement insurance, profit-sharing, deferred compensation,
stock option, cash option, educational assistance, bonus, incentive, vacation
pay, severance, retiree welfare plans, or other employee benefit or fringe
benefit plan currently in effect as of the date of this Agreement with respect
to the Employees.
     “Employees” shall mean the employees of the Seller principally employed in
the Business, a list of whom has been provided by Seller to Buyer.
     “Environment” shall mean soil, land surface, or subsurface strata, surface
waters, groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.
     “Environmental Law” shall mean any Law applicable to the Purchased Assets
in respect of the Environment, including without limitation federal, state or
local law (including common law), statute, code, ordinance, rule, regulation or
other requirement relating to the pollution or protection of the Environment,
natural resources, or public or employee health and safety applicable to the
Business or the Purchased Assets, and includes without limitation the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. § 9601 et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1801 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §
6901 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act,
33 U.S.C. § 2601 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et
seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., as those laws have
been amended
SIGNATURE COPY

3



--------------------------------------------------------------------------------



 



or supplemented, and the regulations promulgated pursuant to those laws, and all
analogous state or local statutes.
     “Equipment and Fixed Assets” has the meaning set forth in
Section 2.1(a)(1).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Excluded Assets” has the meaning set forth in Section 2.3.
     “Excluded Obligations” has the meaning set forth in Section 2.5.
     “Governmental Authority” shall mean the government of the United States, or
any other foreign country or any state, provincial or political subdivision of
those entities and any entity, body or authority exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “Hazardous Material” shall mean any waste, pollutant, contaminant,
hazardous or toxic substance or waste, special waste, or any constituent of any
hazardous or toxic substance or waste which is regulated by any Environmental
Law due to its properties of being toxic, hazardous, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, or mutagenic, including,
without limitation, petroleum and petroleum products or byproducts, asbestos,
asbestos-containing materials, or presumed asbestos-containing materials, urea
formaldehyde and polychlorinated biphenyls.
     “Hired Employees” has the meaning set forth in Section 10.1.
     “Identified Employees” has the meaning set forth in Section 10.1.
     “Initial Purchase Price” has the meaning set forth in Section 3.2.
     “Initial Purchase Price Allocation” has the meaning set forth in
Section 3.4.
     “Indemnification Basket” has the meaning set forth in Section 13.3(d).
     “Indemnification Cap” has the meaning set forth in Section 13.3(d).
     “Interim Financial Statements” has the meaning set forth in Section 5.9.
     “Knowledge” when used with respect to the Seller, shall mean the actual
knowledge of any of the Persons set forth on Schedule 1.1.
     “Law” shall mean any law, statute, code, regulation, ordinance, or rule
enacted or promulgated by any Governmental Authority.
     “Leased Real Property” shall mean the real property and interests in real
property leased by the Seller listed on Schedule 2.2(1).
     “Litigation” has the meaning set forth in Section 4.10.
SIGNATURE COPY

4



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” shall mean any event or circumstance that has a
material and adverse effect on the Purchased Assets or the Business, taken as a
whole, other than events or circumstances generally applicable to the egg
industry or changes in general economic conditions.
     “Material Assigned Contracts” has the meaning set forth in Section 4.12.
     “Owned Real Property” shall mean the real property owned in fee by the
Seller listed on Schedule 2.1(3).
     “Party” has the meaning given in the Preamble.
     “Permits” shall mean permits, tariffs, authorizations, licenses,
certificates, variances, interim permits, approvals, franchises and rights under
any Law or otherwise issued or required by any Governmental Authority and any
applications for the foregoing which are currently used by the Seller to engage
in the Business as currently conducted.
     “Permitted Encumbrance” shall mean any encumbrance related to the Owned
Real Property or Leased Real Property that is disclosed or otherwise reflected
in the Title Commitment or the survey(s) of the Owned Real Property or Leased
Real Property prepared by Buyer according to Section 7.2, and that is accepted
or waived by Buyer, all according to Section 7.2.
     “Personal Property Leases” has the meaning set forth in Section 2.2(2).
     “Post-Transfer Period” has the meaning set forth in Section 7.4(a).
     “Pre-Transfer Period” has the meaning set forth in Section 7.4(a).
     “Property Taxes” has the meaning set forth in Section 7.4(a).
     “Purchased Assets” has the meaning set forth in Section 2.2.
     “Real Property” shall mean the Owned Real Property and the Leased Real
Property.
     “Real Property Leases” has the meaning set forth in Section 2.2(1).
     “Release” shall mean, with respect to the Purchased Assets, any release,
spill, emission, leaking, migration or leaching into the Environment.
     “Seller” has the meaning set forth in the Preamble to this Agreement.
     “Tax” (and, with correlative meanings, “Taxes” and “Taxable”) shall mean
taxes, charges, fees, duties (including customs duties), levies or other
assessments, including income, gross receipts, net proceeds, ad valorem,
turnover, real and personal property (tangible and intangible), sales, use,
franchise, excise, value added, alternative, add-on minimum, stamp, leasing,
lease, user, transfer, fuel, excess profits, occupational, interest
equalization, windfall profits, license, payroll, environmental, capital stock,
disability, severance, employee’s income
SIGNATURE COPY

5



--------------------------------------------------------------------------------



 



withholding, other withholding, unemployment and Social Security taxes, which
are imposed by any Governmental Authority, and the term “Tax” shall include any
interest, penalties, fines or additions to Tax attributable thereto or
associated therewith, and shall include any transferee or successor liability in
respect of Taxes (whether by contract or otherwise).
     “Tax Return” shall mean any report, return, statement, notice, form,
declaration, claim for refund or other document or information filed, submitted
to, or required to be supplied to a Governmental Authority in connection with
the determination, assessment, collection or payment of any Tax, including any
schedule or attachment to or amendment of the Tax Return.
     “Title Commitment” has the meaning set forth in Section 7.2(a).
     “Title Evidence” has the meaning set forth in Section 7.2(b).
ARTICLE 2
Sale and Purchase of Purchased Assets;
Assumption of Assumed Obligations
     2.1 Purchased Assets.
     (a) Sale and Purchase. At the Effective Time, the Seller shall sell,
assign, convey, transfer and deliver to the Buyer, and the Buyer shall purchase,
acquire and take assignment and delivery of all of the right, title and interest
in and to the assets described in clauses (1) to (8), other than the Excluded
Assets, free and clear of all encumbrances other than the Permitted
Encumbrances:
     (1) Equipment and Fixed Assets. The tangible personal property, including
the buildings, structures, improvements, facilities, fixtures, machinery,
equipment, fixed assets, furniture, tools, automobiles, trucks, loaders and
other vehicles, maintenance equipment and materials and other tangible personal
property and any replacements of tangible personal property acquired prior to
the Effective Time set forth on Schedule 2.1(1) (collectively, the “Equipment
and Fixed Assets”);
     (2) Inventory. All supplies, materials, work-in-progress, semi-finished
goods, finished goods, components, spare parts, and packaging materials
described in Schedule 2.1(2) (collectively, the “Inventory”);
     (3) Owned Real Property. The Owned Real Property described in
Schedule 2.1(3) together with all appurtenant rights and easements to the Owned
Real Property and all buildings, structures, improvements, plants, facilities,
and fixtures located on the Owned Real Property;
     (4) Information and Records. To the extent legally transferable, all books
and records used, or intended to be used, in the operation of the Business or
relating to the Identified Employees (“Books and Records”) that are in the
Seller’s care, custody or control, including, without limitation, accounting
records, employee records, customer lists, vendor lists, and copies of all
written Contracts and Permits, provided that books and records used in the shell
egg business shall be excluded or the shell egg information
SIGNATURE COPY

6



--------------------------------------------------------------------------------



 



excised if there is information relating to the Business or the Identified
Employees, and only copies of state and federal tax returns shall be
transferred;
     (5) Certain Current Assets. The prepaid expenses, credits, and deposits
related to the Business and described in Schedule 2.1 (5) (the “Current
Assets”);
     (6) Permits. All Permits and applications for Permits that are legally
capable of being transferred and which are utilized by Seller to own, lease
and/or operate the Purchased Assets or to conduct the Business as presently
operated and conducted. Buyer shall pay the transfer fees, if any, that are
required to transfer any Permit (to the extent it is transferable) to Buyer;
     (7) Intellectual Property. The patents and any patent applications, the
trademarks and trade names and applications for trademarks or tradenames, a list
which has been provided to Seller, and the trade secrets, know-how, formulae,
technical processes and information used in the Business as presently conducted;
and,
     (8) Goodwill. All goodwill related to the Purchased Assets.
     (b) Purchased Assets. All of the assets described in this Section 2.1,
together with the Assigned Contracts described in Section 2.2, but excluding the
Excluded Assets, are collectively the “Purchased Assets.”
     (c) Assets Purchased and Transferred to GOECA, LP. The Purchased Assets to
be transferred to and held by GOECA, LP shall be designated by Buyer at the
Closing.
     2.2 Assignment of Contracts.
     (a) Assumption. Subject to the terms and conditions of this Agreement at
the Effective Time, the Seller shall assign and transfer to the Buyer, all of
its right, title and interest in and to, and the Buyer shall assume all of the
obligations of the Seller under the Contracts and unexpired leases in clauses
(1) to (4) (collectively, the “Assigned Contracts”);
     (1) Real Property Leases. All leases to or by the Seller of real property
used in the Business and listed on Schedule 2.2(1) (collectively, the “Real
Property Leases”). (A sublease with respect to the Norco Breaking Room is
separately an Ancillary Agreement.) For each Real Property Lease there shall be
entered into an assignment of the lease to Buyer.
     (2) Personal Property Leases. All leases to or by the Seller of personal
property used in the Business including, but not limited to, those listed on
Schedule 2.2(2) (collectively, these leases are the “Personal Property Leases”);
     (3) Contracts. All other contracts, in any case which relate to the
Business or the Purchased Assets, to which the Seller is a party, including, but
not limited to those contracts set forth on the list previously provided to
Buyer and the Material Assigned Contracts; and,
SIGNATURE COPY

7



--------------------------------------------------------------------------------



 



     (4) Hardware and Software. All leases and licenses relating to any licensed
software and leased computer and systems hardware used in the Business and
listed on Schedule 2.2 (4).
     2.3 Excluded Assets. Seller shall retain and not sell, transfer or assign
to Buyer, and Buyer shall not purchase or acquire from Seller, any assets not
described above as Purchased Assets, including, but not limited to the following
(“Excluded Assets”):
     (1) All Cash, and all Accounts Receivable;
     (2) Tax refunds;
     (3) Those assets related to the Business but which are subject to the
Subscription Agreement as referenced in Section 7.9 (the “Contribution Assets”);
     (4) Seller’s minute books and corporate type records;
     (5) The rights that accrue or will accrue to Seller under this Agreement,
the Ancillary Agreements, and all related documents; and
     (6) 2001 Receiving Storage and Delivery System for Liquid Egg and Oil
Products Manufactured by DSI.
     2.4 Assumed Obligations. Except to the extent and subject to Seller’s
obligation to indemnify pursuant to Article 13, at the Effective Time, the Buyer
shall assume, and agree to discharge, the following obligations, and only the
following obligations, of the Business (the “Assumed Obligations”):
     (1) Contract Obligations. The obligations of the Seller under the Assigned
Contracts; provided, however, that the Buyer shall not assume any obligation
arising as a result of the Seller’s breach of, or failure to pay in the ordinary
course in accordance with, the terms of any Assigned Contract prior to the
Effective Time. Buyer shall pay the transfer fees, if any, that are required to
transfer any Assigned Contract to Buyer;
     (2) Identified Employees. The obligations with respect to Identified
Employees but only to the extent expressly provided pursuant to Section 5.8 and
Article 10; and,
     (3) Environmental Law. Liabilities, obligations, and commitments of Seller
relating to any Environmental Law to the extent relating to the Purchased Assets
or to the extent arising out of Seller’s operation of the Business.
     2.5 Excluded Obligations.
     (a) No Assumption. The Buyer does not assume (or intend to assume) or agree
to pay, perform, fulfill or discharge any obligations not specifically assumed
in Section 2.4, which shall remain with Seller, including the following;
SIGNATURE COPY

8



--------------------------------------------------------------------------------



 



     (1) Excluded Assets. The Buyer is not assuming any obligations of the
Seller that relate to the Excluded Assets;
     (2) Tax Liability. Except as provided in Section 7.4(b), the Buyer is not
assuming any Tax liability of any kind of the Seller, including any Tax
liabilities arising, imposed or assessed in respect of the Seller’s operation of
the Business or its ownership of the Purchased Assets for or applicable to
periods ending on or before the Effective Time (such as Taxes on or measured by
income, sales and use Taxes, property Taxes, liabilities for withheld federal
and state income Taxes and employee or employer Federal Insurance Contribution
Act Taxes, or as a result of the Contemplated Transactions);
     (3) Employees. Except to the extent expressly provided in Section 5.8 and
Article 10, the Buyer is not assuming any obligations for personal, sick and
vacation time accruals, workers’ compensation accruals, any liability arising
out of or relating to a Seller employee grievance whether or not the employee is
a Hired Employee, liabilities, and obligations of Seller to any Employee under
any health insurance plans prior to the Effective Time, including COBRA
obligations to any employees whom do not accept employment with Buyer, variable
compensation obligations for Hired Employees for, pension plan obligations of
Seller to Hired Employees, pre and post retirement welfare benefit obligations
of Seller to Hired Employees, severance, termination, or otherwise to any
employees (present or former), agents or independent contractors of the Seller;
     (4) Debt. The Buyer is not assuming any obligations of the Seller for any
indebtedness for borrowed money;
     (5) Warranties and Returns. The Buyer is not assuming any obligations or
liabilities with respect to product returns or product warranty claims relating
to the operation of the Business prior to the Effective Time;
     (6) Accounts Payable. The Buyer is not assuming any obligations of the
Seller for any accounts payable arising from the conduct of the Business prior
to the Effective Time;
     (7) Fees and Expenses. The Buyer is not assuming any obligations of the
Seller for fees and expenses incurred in connection with the negotiation,
execution, performance and delivery of this Agreement and the Contemplated
Transactions, including, without limitation, the fees and expenses of counsel
and investment bankers; and,
     (8) Litigation. The Buyer is not assuming any obligations of the Seller for
any of the Litigation disclosed to Buyer pursuant to Section 4.10, below.
     (b) Excluded Obligations. The obligations referred to in Paragraph
(a) clauses (1 though 8) are the “Excluded Obligations.”
     2.6 Schedule Updates. To the extent Purchased Assets listed on any schedule
referred to in this Article 2 are sold, transferred, or otherwise disposed of or
terminated in the ordinary course of business prior to the Closing Date and in
accordance with Section 6.2 and
SIGNATURE COPY

9



--------------------------------------------------------------------------------



 



replaced with assets of equal value and used in the Business, the exchange of
the replacement asset for the replacement asset no longer owned by Seller shall
be deemed to be added to the schedules without any action on the part of the
Seller, unless: the Asset has a value of $100,000 or more, or is owned real
property under Section 2.1(a)(3), Permits under Section 2.(a)(6), or
Intellectual Property under Section 2.1(a)(7).
ARTICLE 3
Purchase Price and Payment
     3.1 Purchase Price(a) Consideration. In consideration for the sale,
assignment, conveyance, transfer and delivery of the Purchased Assets to the
Buyer, the Buyer shall assume the Assumed Obligations and shall make payments to
the Seller as provided in this Section 3.1, Section 3.2, and Section 3.3.
     (b) Earnest Money Deposit. Upon the execution of this Agreement, Buyer
shall deposit with Seller the Earnest Money Deposit. At the Closing, the Earnest
Money Deposit shall be credited against the Initial Purchase Price. If this
transaction does not timely close due solely to a breach of this Agreement by
Buyer, and Seller has addressed those real estate issues noted on
Schedule 7.2(a) and has met conditions precedent and is ready to close the
transaction, Seller shall retain the Earnest Money Deposit. In the event this
transaction terminates and does not close due to any reason other than breach by
Buyer, then Seller shall pay the Earnest Money Deposit to Buyer within one
Business Day of the termination.
     3.2 Initial Purchase Price.
     At the Closing, the Buyer shall cause to be paid to Seller, by wire
transfer of immediately available funds to accounts designated by Seller, the
amount of fifty-five million dollars ($55,000,000), less the Earnest Money
Deposit, plus or minus costs or prorations of amounts due either party,
including those in Sections 7.2 and 7.4 (the “Initial Purchase Price”).
     3.3 Earn-Out Payment.
     (a) Additional Payment. In addition to the Initial Purchase Price, another
payment may be due to Seller in accordance with the following earn-out provision
in this Section 3.3.
     (b) General Computation. For every dollar of average annual earnings before
interest, taxes, depreciation and amortization (“EBITDA”) produced by Buyer over
a two year period after the Closing Date in excess of an annual average baseline
amount of twenty-five million dollars ($25,000,000.00), Buyer shall pay to
Seller an amount equal to three dollars and ten cents ($3.10). This amount, if
any, shall be the “Earn-Out Payment”. For purposes of this Earn-Out Payment,
EBITDA shall be defined to exclude non-recurring items that do not relate to the
ongoing operation of the business of the Buyer, including, but not limited to,
consulting, attorney, and filing fees, senior management bonuses and related
expenses, as well as the income, associated with any public offerings,
subsequent transactions, or the Contemplated Transactions, and plant closing,
moving and restructuring expenses. Notwithstanding this exclusion for plant
closing expenses, the parties agree that the actual cash expenditures for
employee severance associated with any plant closing during the two year period
after the
SIGNATURE COPY

10



--------------------------------------------------------------------------------



 



Closing Date will be included as a reduction to EBITDA based on a monthly charge
assuming a three year amortization schedule from the date of such expenditure.
Other cash costs associated with expenditures related to such plant closures,
such as equipment relocation, shall not be included as part of such exception.
For greater clarity, only the cash expenditures incurred related to severance
will be amortized and allowed to be included in EBITDA. EBITDA shall further
exclude EBITDA associated with the roll out of the Land O’ Lakes brand as
contemplated by the License Agreement referenced in Section 7.9. The computation
of the Earn-Out Payment shall be made initially by Buyer and in accordance with
generally accepted accounting principles, consistently applied.
     (c) Time Period for Measurement. The Earn-Out Payment shall be calculated
utilizing the earlier of the date which is 24 months after the Closing Date or
the date upon which a public offering of Buyer on a publicly traded market
occurs. The date shall be the “Earn-Out Computation Date”. If the date utilized
is prior to the 24 months after the Closing Date, then the Earn-Out Payment
shall be calculated utilizing the actual annualized EBITDA amounts through the
date which are then annualized in connection with the contemplated public
offering for the period of time between the date of public offering and the date
which is 24 months post Closing.
     (d) Cap. The Earn-Out Payment (exclusive of any interest which may be due)
shall be subject to a cap of eight million dollars ($8,000,000).
     (e) Time for Payment. Payment of the Earn-Out Payment, if any, shall be
made by Buyer within thirty days of the Earn-Out Computation Date or as
otherwise set forth in Sections 3.3(f) or (g). Payment shall be made by wire
transfer of immediately available funds to accounts designated by Seller.
     (f) Adherence to Plan. Provision of Records; Right to Audit. Buyer has
prepared the Strategic Business Plan (“Plan”) which has been provided to Seller
for the conduct of its business after-Closing. Buyer shall promptly notify
Seller’s current parent organization, Land O’Lakes, Inc. (“LOL”) of changes in
the Strategic Plan adopted by Buyer, which shall remain confidential to Buyer
and shall not be disclosed to any third party other than LOL and its advisors on
a need-to-know basis. Any material deviation from the Plan in which Buyer
engages in business(es) other than those directly associated with egg
production, egg processing, and/or liquid egg product marketing prior to the
Earn Out Payment Date, without LOL’s prior written consent, shall cause the
maximum Earn-Out Payment of eight million dollars to become then immediately due
and payable by Buyer to Seller. On or before the twentieth day of each month
after the Closing Date through the Earn-Out Computation Date, Buyer shall
provide Seller with the previous months’ internal financial reports after
Closing to track EBITDA calculations. Within 45 days of the Earn-Out Computation
Date, Buyer shall provide Seller with its calculation of the Earn-Out Payment,
and all supporting documentation. Buyer shall permit Seller and its
representatives reasonable access to its books and records to verify the
calculation by Buyer of the Earn-Out Payment. At its own expense, Seller shall
have the right to conduct an audit to verify the calculation of the Earn-Out
Payment.
     (g) Disagreement as to Amount. The Seller shall have 30 days from the
receipt of Buyer’s calculation of the Earn-Out Payment to either accept Buyer’s
calculation or submit a written dispute notice to Buyer. The parties shall
attempt to reconcile any differences, but if they
SIGNATURE COPY

11



--------------------------------------------------------------------------------



 



are unable to reach agreement within 15 days of the receipt by Buyer of Seller’s
notice of dispute, then the parties shall submit the items remaining in dispute
to a mutually acceptable independent accounting firm. The firm’s calculation of
the disputed items shall be binding on both parties, and any amount owing shall
be paid within one Business Day of receipt of the independent accounting firm’s
calculation. The fees of such independent accounting firm shall be shared
equally between Buyer and Seller. In the event the parties disagree as to the
amount of the Earn-Out Payment, the undisputed amount, if any, shall be paid as
set forth in Section 3.2(e). Any other amount, whether mutually agreed to by the
parties or as otherwise determined, shall bear interest commencing with the date
that is 30 days after the Earn-Out Computation Date until paid in full at the
variable rate of Prime plus 300 basis points annual percentage rate compounded
monthly. The applicable Prime rate shall be as the same is published from time
to time by Wells Fargo N.A. Any interest due and owing shall not be subject to
the Cap referenced in Section 3.3(d) above.
     3.4 Allocation of Initial Purchase Price. The Seller and the Buyer mutually
agree to make their respective allocations of the Initial Purchase Price in
accordance with Section 1060 of the Code and as set forth in Schedule 3.4
(“Purchase Price Allocation”). The Seller and the Buyer shall each file IRS
Form 8594 at the time and in the manner as required by Treasury Regulation
Section 1.1060-1 consistent with the Initial Purchase Price Allocation. The
Seller and the Buyer shall be bound by the Initial Purchase Price Allocation in
preparing and filing their respective tax returns and agree to allocate any
adjustment to the purchase price as determined for federal income tax purposes
in a manner consistent with the Initial Purchase Price Allocation. The Seller
and the Buyer mutually agree to provide each other with the assistance as is
reasonably necessary for the other party to satisfy its reporting obligations
under Section 1060 of the Code.
ARTICLE 4
Representations and Warranties of the Seller
     4.1 Purchased Assets Sold “As Is” Except as Warranted. EXCEPT AS OTHERWISE
SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE PURCHASED ASSETS ARE BEING SOLD
AND TRANSFERRED TO BUYER ON AN “AS-IS, WHERE IS” BASIS WITHOUT ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED. Each of the Sellers, jointly
and severally, represents and warrants as of the date of this Agreement and as
of the date of the Closing and only with respect to the Business (and not as to
any other operations, such as Seller’s shell egg operations) and the Purchased
Assets (and not as to any other assets), as follows:
     4.2 Existence and Good Standing. Moark and Cutler are limited liability
companies duly organized, validly existing and in good standing under the laws
of the State of Missouri. Hi Point is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
California. Norco, MEC, and L&W are corporations duly organized, validly
existing and in good standing under the laws of the States of California,
Missouri and Ohio, respectively. Each Seller has all requisite power and
authority to own, lease and operate its applicable Purchased Assets and to
conduct its portion of the Business as it is presently conducted and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the relevant Purchased Assets are owned, leased or operated by the Seller;
and also is in
SIGNATURE COPY

12



--------------------------------------------------------------------------------



 



good standing in each jurisdiction where the nature of the operation of the
Business requires the Seller to qualify to transact business, except where the
failure to be qualified and in good standing would not reasonably be expected to
have a Material Adverse Effect.
     4.3 Due Authorization. Each Seller has all requisite power and authority to
execute, deliver and perform this Agreement and the Ancillary Agreements to
which it is a party and to consummate the Contemplated Transactions, subject to
the terms and conditions contained in this Agreement. The execution, delivery
and performance by the Seller of this Agreement and the Ancillary Agreements to
which the Seller is a party and the consummation by the Seller of the
Contemplated Transactions have been duly and validly authorized by all necessary
action on the part of each Seller, and no other actions or proceedings on the
part of any Seller is necessary to authorize the execution, delivery and
performance by each Seller of this Agreement and by the relevant Seller of the
Ancillary Agreements to which the Seller is a party or the Contemplated
Transactions. Each Seller has duly and validly executed and delivered this
Agreement and has duly and validly executed and delivered (or prior to or at the
Closing shall duly and validly execute and deliver) the Ancillary Agreements to
which it is a party. Upon execution and delivery of this Agreement (assuming due
execution and delivery of this Agreement by all other Parties) together with the
Ancillary Agreements to which any Seller is a party, constitutes the legal,
valid and binding obligations of each Seller, enforceable against each Seller in
accordance with their respective terms, except as may be limited by:
(1) applicable bankruptcy, insolvency, moratorium, reorganization or similar
laws in effect which affect creditors’ rights generally; or (2) principles of
equity including legal or equitable limitations on the availability of specific
remedies.
     4.4 Absence of Conflicts. Neither the execution and delivery of this
Agreement nor any of the Ancillary Agreements to which any Seller is a party nor
the consummation of any of the Contemplated Transactions will Materially
violate, conflict with, or result in a Material breach of the terms, conditions
or provisions of: (1) the charter, by-laws or other organizational documents of
any of the Sellers; (2) any judgment, decree or order of any Governmental
Authority to which any of the Sellers is subject or by which any of the Sellers
is bound; or (3) any requirements of Laws applicable to any of the Sellers.
     4.5 Absence of Changes or Events. From August 1, 2002, through the date of
this Agreement, and except as previously disclosed to Buyer, the Business has
been conducted by Seller in the ordinary course of business with substantially
consistent practices. Without limiting the generality of the immediately
preceding sentence, from August 1, 2002, through the date of this Agreement, the
Business has not, except as previously disclosed to Buyer in accordance with the
procedures provided for herein:
     (1) Suffered any damage or destruction that has resulted in the
discontinuance of operations or otherwise has resulted in a Material Adverse
Effect; and/or,
     (2) Made any change in the method of accounting or accounting practice or
policy.
     4.6 Business Financial Statements. The Business Financial Statements for
the years 2002, 2003, 2004, and 2005, copies of which have been provided to
Buyer, are true and correct,
SIGNATURE COPY

13



--------------------------------------------------------------------------------



 



and are complete in all Material respects. These Business Financial Statements,
which have been audited by Moore Stephens Frost, PLC, present fairly, in all
Material respects, the financial position, results of operations and cash flows
of the Business at the respective dates and for the respective periods indicated
and have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis.
     4.7 Title to Assets.
     (a) Title to Purchased Assets. Except as previously disclosed to Buyer and
other than Owned Real Property and the Leased Real Property, which are addressed
in Section 4.7(b), the Seller has good, valid and marketable title to all of the
Purchased Assets and valid leasehold interests in, or other rights to use, all
of the Purchased Assets, in each case, free and clear of all encumbrances,
subject only to the Permitted Encumbrances.
     (b) Title to Real Property. Schedules 2.1(3) and 2.2(1) set forth a
complete list of all Owned Real Property and a complete list of all interests in
real property leased by Seller and used in the Business (the “Leased Real
Property”). Except as set forth in any Title Commitment provided to Buyer and/or
any surveys prepared by Buyer as provided in Section 7.2(a), the Seller has, or
at Closing will have: (1) good, valid and marketable fee title to the Owned Real
Property; and (2) valid leasehold interests in the Leased Real Property, in each
case, free and clear of all encumbrances, except for the Permitted Encumbrances.
     4.8 Compliance with Laws; Permits.
     (a) No Notice of Noncompliance. Except as previously disclosed to Buyer,
and since August 1, 2002, the Seller has not received any notice from a
Governmental Authority alleging that it has failed to conduct the Business and
maintain the Purchased Assets in compliance with all applicable Laws and, to
Seller’s Knowledge, the Business and Purchased Assets are operating in material
compliance with all Laws.
     (b) Permits. To Seller’s Knowledge, the Seller owns, holds, possesses or
lawfully uses in the operation of the Business all Permits which are necessary
to conduct the Business as currently conducted by the Seller or to own and use
the Purchased Assets as currently used in the Business and, except as previously
disclosed to Buyer, is in material compliance with all Permits. Except as
previously disclosed to Buyer, the Seller has not received any written notice of
any claim of noncompliance with respect to any Permits. Seller has previously
provided a true, correct, and complete summary description and list of all
material Permits currently used in the Business.
     4.9 Taxes. Except as previously disclosed to Buyer, as of the date of
Closing, Seller has filed or caused to be filed, or properly extended the
required filing date for, all Tax Returns which are required to be filed by
Seller on or prior to the Closing, and has paid all Taxes which have become due
pursuant to the Tax Returns or pursuant to any assessment which has become
payable on or prior to the Closing, except for any Taxes or assessments which
are being contested in good faith by appropriate proceedings.
SIGNATURE COPY

14



--------------------------------------------------------------------------------



 



     4.10 Litigation. Except as previously disclosed to Buyer, there are no
legal, administrative, or arbitration proceedings, suits, or actions of any
nature (“Litigation”) relating to the Business, any Purchased Asset or the
Contemplated Transactions pending, or, to the Knowledge of the Seller,
threatened against the Seller, by or before any Governmental Authority or by or
on behalf of any third party. Those matters previously disclosed to Buyer
constitute a true, correct, and complete list of all Litigation against the
Seller relating to the Business, any Purchased Asset, or the Contemplated
Transactions.
     4.11 Inventory. The inventory of the Business including but not limited to
any Purchased Assets was acquired or produced and has been maintained in the
ordinary course of business and is of a quality that meets industry standards
and the requirements of the purchasers of the inventory.
     4.12 Contracts. Other than purchase orders or service orders placed in the
ordinary conduct of business defined in Section 6.2, within the list of Material
Assigned Contracts previously disclosed to Buyer, is a complete list of Assigned
Contracts that by any of their individual terms can reasonably be expected to
require future payment by or to Seller of $50,000 or more in the aggregate, or
which call for delivery or performance on a date more than one year from the
date of this Agreement and each are summarily identified in Schedule 2.2 to this
Agreement as the “Material Assigned Contracts”. Seller has made available, or
will make available at least 20 days prior to the Closing Date, to Buyer copies
of all Material Assigned Contracts. Seller has received no notice that any party
to any of the Material Assigned Contracts intends to cancel or terminate the
agreements and to Seller’s Knowledge, there is no default or event that with
notice and/or lapse of time would constitute a material default by any party to
any of the Material Assigned Contracts.
     4.13 Employee Matters.
     Seller has provided to Buyer a complete and correct list of all Employees,
together with each Employee’s name, position, location, salary or hourly rate
and hire date and all accrued vacation, sick leave, wages or other compensation
in respect of each Employee.
     4.14 Environmental Matters. Except as previously disclosed to Buyer, with
respect to the Business and the Purchased Assets, and since August 1, 2000, the
Seller has received no written notices from any Governmental Authority that the
Seller has not been in compliance with Environmental Laws. Except as previously
disclosed to Buyer, to the Knowledge of Seller, there has been no unlawful
Release of any Hazardous Material at or from the Purchased Assets or from the
operations of the Business. Except as previously disclosed to Buyer, to Seller’s
Knowledge, Seller, has not generated, treated, stored, handled, disposed,
transferred, produced or processed any Hazardous Material or any solid waste at
the Purchased Assets or from the operations of the Business, except in material
compliance with all applicable Environmental Laws. Seller has provided to Buyer
copies of all written reports prepared by third party environmental consultants
in Seller’s possession pertaining to the Purchased Assets.
     4.15 Labor Matters. The Seller has not agreed to recognize any union or
other collective bargaining unit with respect to the Business, nor to Seller’s
Knowledge has any union or other collective bargaining unit been certified as
representing any Employees. Except as
SIGNATURE COPY

15



--------------------------------------------------------------------------------



 



previously disclosed to Buyer, for the past one year from the date of this
Agreement, the Seller, with respect to the Business: (1) has no, and has not had
any, unfair labor practice charges or complaints pending or, to the Knowledge of
the Seller, threatened against it before the National Labor Relations Board;
(2) has no, and has not had any charges pending or, to the Knowledge of the
Seller, threatened against it before the Equal Employment Opportunity Commission
or any state or local agency responsible for the prevention of unlawful
employment practices; (3) has no, and has not had any investigations, charges or
claims made or pending or, to the Knowledge of the Seller, threatened against it
by the Occupational Safety and Health Administration or any comparable state or
local agency; (4) has no, and has not had any labor strike, slowdown or work
stoppage that occurred or was threatened against it; and (5) has not had
Knowledge of the occurrence of any union organizational effort or representation
petition with respect to any Employees.
     4.16 Major Customers; Major Suppliers. For the years ended 2003, 2004 and
2005, the identity of the twenty largest customers (or 80%) of the Business
based on the aggregate value of the products purchased from Seller has been
provided to Buyer. Except as disclosed to Buyer, no customer has materially
reduced or, the Seller’s Knowledge, intends to materially reduce purchases of
products from the Business. For the years ended 2003, 2004 and 2005, the
identity of the twenty largest suppliers (or 80% of supply costs) of raw
materials or equipment of the Business. Except as disclosed to Buyer, no
supplier has materially reduced or to Seller’s Knowledge, will materially reduce
the amount of raw materials or equipment available for purchase by the Business.
     4.17 Intellectual Property. The Seller owns, or possesses legally
enforceable rights to use all of the Intellectual Property, free and clear of
all encumbrances and subject to the intellectual property Contracts which have
been delivered to Buyer and identified as the “Intellectual Property Contracts”.
To Seller’s Knowledge, the Intellectual Property does not infringe on the rights
of any third parties.
     4.18 Books and Records. The Books and Records accurately and fairly
reflect, in reasonable detail, the transactions with respect to the Business.
The Books and Records constitute all of the customer lists and related records
of Seller for the customers of the Business.
     4.19 Equipment and Fixed Assets. The Equipment and Fixed Assets are in
general working order in all Material respects, reasonable wear and tear and
depreciation because of age excepted.
     4.20 Insurance. Seller has provided Buyer a list of the insurance policies
and summarizes the coverages that the Seller has in place with respect to the
Purchased Assets. The insurance policies are in amounts and types that are
customary in the industry for similar assets, and all the policies are in full
force and effect.
     4.21 Misrepresentations and Omissions. No representation, warranty,
covenant or statement by the Seller in this Agreement, the Ancillary Agreements,
the Schedules or the certificates or other documents furnished or to be
furnished to the Buyer pursuant to the Contemplated Transactions contains or
will contain any untrue statement of a Material fact, or
SIGNATURE COPY

16



--------------------------------------------------------------------------------



 



omits or will omit to state a Material fact required or necessary to be stated
to make the statements contained in this Agreement, not false or Materially
misleading.
     4.22 Purchased Assets Necessary for Business. Seller represents and
warrants that, except as disclosed in Schedule 4.22, the Purchased Assets, the
two license agreements referenced as Ancillary Agreements, and the Contribution
Assets represent all of the assets owned or controlled by Seller that are
necessary or convenient for the operation of the Business as presently
conducted, and, but for modifications, additions, deletions, substitutions and
the like in the ordinary course of business, represent all of the assets that
produced the 2005 Business Financial Statements.
ARTICLE 5
Representations And Warranties Of The Buyer
     5.1 Representations. The Buyer makes these representations and warranties
as of the date of this Agreement and as of the date of Closing.
     5.2 Existence and Good Standing. The Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. The Buyer has all requisite power and authority to own, lease
and operate its assets and to conduct its business and is duly qualified to
transact business and is in good standing in each jurisdiction in which its
assets are owned, leased or operated; and also is in good standing in each
jurisdiction where the nature of the operation of its business requires the
Buyer to qualify to transact business, except where the failure to be qualified
and in good standing would not reasonably be expected to have a material adverse
effect on the Buyer’s business.
     5.3 Due Authorization. The Buyer has all requisite power and authority to
execute, deliver and perform this Agreement and the Ancillary Agreements to
which it is a party and to consummate the Contemplated Transactions, subject to
the terms and conditions contained in this Agreement. The execution, delivery
and performance by the Buyer of this Agreement and the Ancillary Agreements to
which it is a party and the consummation by the Buyer of the Contemplated
Transactions have been duly and validly authorized by all necessary action on
the part of the Buyer, and no other actions or proceedings on the part of the
Buyer is necessary to authorize the execution, delivery and performance by the
Buyer of this Agreement and by the Buyer of the Ancillary Agreements to which it
is a party or the Contemplated Transactions. The Buyer has duly and validly
executed and delivered this Agreement and has duly and validly executed and
delivered (or prior to or at the Closing shall duly and validly execute and
deliver) the Ancillary Agreements to which it is a party. Upon the execution and
delivery of this Agreement (assuming due execution and delivery of this
Agreement by all other Parties) together with the Ancillary Agreements to which
the Buyer is a party, shall constitute, legal, valid and binding obligations of
the Buyer, enforceable against the Buyer in accordance with their respective
terms, except as may be limited by: (1) applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws in effect which affect creditors’
rights generally; or (2) principles of equity including legal or equitable
limitations on the availability of specific remedies.
SIGNATURE COPY

17



--------------------------------------------------------------------------------



 



     5.4 Absence of Conflicts. Neither the execution and delivery of this
Agreement nor any of the Ancillary Agreements to which the Buyer is a party nor
the consummation of any of the Contemplated Transactions will Materially
violate, conflict with, or result in a Material breach of the terms, conditions
or provisions of: (1) the articles of organization, limited liability company
agreement, or other organizational documents of the Buyer; (2) any judgment,
decree or order of any Governmental Authority to which the Buyer is subject or
by which the Buyer is bound; or (3) any requirements of Laws applicable to the
Buyer.
     5.5 Litigation. There is no litigation of any nature pending or asserted
against the Buyer by or before any Governmental Authority or by or on behalf of
any Third Party which questions or challenges the validity of this Agreement or
any Ancillary Agreement or any of the Contemplated Transactions or which, if
adversely determined, would adversely affect the ability of the Buyer to
consummate the Contemplated Transactions.
     5.6 Financial Capability. The Buyer: (1) at the Closing, will have
sufficient funds available to pay the Initial Purchase Price and any expenses
incurred by the Buyer in connection with the Contemplated Transactions; (2) at
the Closing, will have the resources and capabilities (financial or otherwise)
to perform its obligations under this Agreement, including the Assumed
Obligations; (3) at the due date, will have sufficient funds available to pay
the Earn-Out Payment; and (4) has not incurred, and will not voluntarily incur,
any obligation, commitment, restriction or liability of any kind, which would
impair or adversely affect such funds, resources and capabilities. The Buyer has
obtained the commitment for financing as evidenced by the mandate letter from
Co-Bank (the “Commitment Letter”), which has been provided to Seller.
     5.7 Misrepresentations and Omissions. No representation, warranty, covenant
or statement by the Buyer in this Agreement, the Ancillary Agreements, the
Schedules and the certificates to be furnished to the Seller pursuant to this
Agreement contains or will contain any untrue statement of a Material fact, or
omits or will omit to state a Material fact required or necessary to be stated
to make the statements contained in this Agreement not false or materially
misleading.
     5.8 Hired Employees. Buyer represents to Seller that Buyer does not
currently contemplate a facility closing or layoff of, Hired Employees, or any
terminations that in the aggregate would affect more than ten percent (10%) of
Hired Employees during the one (1) year period following the Closing. Subject to
any of the limitations set forth in Article 13, Buyer shall indemnify, defend
and hold Seller harmless from and against any and all reasonable loss, cost,
damage, or expense, including reasonable attorneys’ fees arising out of or
connected to a breach by Seller of this representation and warranty contained in
this Section 5.8.
     5.9 Financial Statements. Buyer has previously delivered to Seller the
“Audited Financial Statements” of the Buyer and the “Interim Financial
Statements” of the Buyer.
     The Audited Financial Statements present fairly, in all Material respects,
the financial position, results of operations and cash flows of Buyer at the
respective dates and for the respective periods indicated and have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis throughout the periods involved. The Interim Financial
Statements present fairly, in all Material respects, the financial position and
results of
SIGNATURE COPY

18



--------------------------------------------------------------------------------



 



operations of Buyer at the date and for the period indicated and have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis with the Audited Financial Statements, subject to normal
year-end adjustments and except that the Interim Financial Statements do not
contain all footnote disclosures required by generally accepted accounting
principles.
ARTICLE 6
Covenants Of The Seller
     6.1 Covenant to Buyer. The Seller covenants with the Buyer to complete the
actions in this Article 6:
     6.2 Conduct of Business. Except as otherwise contemplated by this
Agreement, and except as otherwise consented to by the Buyer in writing, from
the date of this Agreement until the Effective Time, the Seller shall:
     (1) Conduct the Business in the usual and ordinary course consistent with
Seller’s current business practices;
     (2) Use commercially reasonable efforts, consistent with the Seller’s
current business practices, to preserve the goodwill of the Business and
preserve Seller’s current relationships with Employees, customers and suppliers
of the Business;
     (3) Use, operate, repair, replace and maintain all Purchased Assets in a
commercially reasonable manner and consistent with the Seller’s current business
practices;
     (4) Maintain in full force and effect all types of insurance described in
Section 4.20 that provides coverage for the Purchased Assets; and,
     (5) Promptly notify the Buyer in writing of any significant incidents or
accidents involving the Business or the Purchased Assets.
     6.3 Disclosure Schedules; Notice of Developments. From and after the date
of this Agreement until Closing, Seller shall promptly notify Buyer by written
update to the Disclosure Schedules of any development causing a breach of any of
the representations or warranties set forth in Article 4. Buyer shall have its
remedies available to Buyer under this Agreement, which shall include
termination of this Agreement pursuant to Section 8.6 by reason of the
development. The written notice pursuant to this Section 6.3 shall be deemed to
have amended the Disclosure Schedules, to have qualified the representations and
warranties contained in Article 4, and to have cured any misrepresentation or
breach of warranty that otherwise might have existed by reason of the
development.
ARTICLE 7
Covenants Of The Buyer And The Seller
     7.1 Access to Information, Inspections.
SIGNATURE COPY

19



--------------------------------------------------------------------------------



 



     (a) Access to Seller. During the period from the date of this Agreement
through the Closing Date, upon the terms and conditions required by Seller
(including any bio-security protocols) and upon reasonable advance notice
received from the Buyer, the Seller shall give the Buyer and its authorized
representatives reasonable access during regular business hours, to all
properties, offices, facilities, and Books and Records of the Seller relating to
the Business, the access to be exercised in a manner that does not unreasonably
interfere with the Seller’s operations or result in a breach of confidentiality
under this Agreement.
     (b) Access to Information Post Closing. Buyer acknowledges that Seller may
need access to information relating to the Business acquired by Buyer after the
Closing Date. Seller acknowledges that Buyer must maintain biosecurity at the
facilities and confidentiality of the business operation information.
Recognizing the concerns of Buyer and Seller, the parties agree that upon
reasonable request by Seller’s parent, Land O’Lakes, Inc., Buyer shall, at and
after the Closing, provide, at Land O’Lakes, Inc.’s cost, requested information
abut the Business reasonably necessary to determine any matter relating to or
arising during the period ending on or before the Closing Date. If Buyer cannot,
or chooses not to, provide the requested information, then upon request of Land
O’Lakes, Inc., Buyer shall grant Land O’Lakes, Inc. or its agents (providing the
agents are not employed or affiliated with a competitor of the Buyer and the
agents are subject to confidentiality restrictions in the same manner as Land
O’Lakes, Inc.) access to the Books and Records of the Business and, if
necessary, the employees and properties of the Business on terms and conditions
reasonably established by Buyer to protect biosecurity, confidentiality, and in
a manner that does not unreasonably interfere with Buyer’s operations. Buyer
shall notify Land O’Lakes, Inc. of its record retention and destruction policy.
If Land O’Lakes, Inc. desires records that are scheduled to be destroyed, it
shall notify Buyer at least 30 days prior to the destruction date and Buyer
shall provide copies to Land O’Lakes, Inc. upon Land O’Lakes, Inc.’s agreeing to
pay for the reasonable duplication expenses; provided, however, Buyer agrees not
to destroy any Books and Records received from Seller hereunder during the one
year period following the Closing Date.
     7.2 Title Evidence, Closing Fees and Proration of Utilities.
     (a) Title Commitment. As evidence of title to the Owned Real Property, and
for informational purposes as to the Leased Real Property, the Seller has caused
to be prepared and delivered to the Buyer at the Seller’s expense, a commitment
or preliminary title report for the applicable California properties (a “Title
Commitment”) from First American Title Company (the “Title Company”) together
with copies of all exception documents, to issue to the Buyer at Closing an
owner’s title insurance policy (for Owned Real Property only), subject to any
easements and encroachments and other encumbrances disclosed by the Title
Commitments. Buyer also has obtained land surveys for the Owned Real Property
and Lease Real Property. Buyer, and Buyer’s lenders, have reviewed the status of
the Owned Real Property and the Lease Real Property and Buyer hereby accepts the
condition of the Owned Real Property and the Leased Real Property except that
Seller agrees that it shall address, on or before Closing,
SIGNATURE COPY

20



--------------------------------------------------------------------------------



 



the items listed on Schedule 7.2(a), attached hereto, which has separately been
agreed to by Buyer and Seller.
     (b) Title Fees and Costs. All fees charged by the Title Company for the
Title Commitment shall be paid by Seller. The Buyer shall pay all costs to
record the general warranty deeds, including payment of any transfer tax, and
the costs for the final title policy and endorsements.
     (c) Utility Charges. All utility charges, including gas, oil, electricity,
telephone, sewer and water, pertaining to the Purchased Assets shall be prorated
between Seller and Buyer as of the Closing Date and settled outside of Closing;
and accordingly, the portion of any invoices for utility charges received
following the Closing Date which have accrued up to and including the Closing
Date shall be for Seller’s account, and paid for or reimbursed by Seller to
Buyer with five (5) business days of receipt and written notice to Seller, and
any invoices for utility charges which accrue after the Closing Date shall be
for Buyer’s account.
     7.3 Motor Vehicles. The Seller shall take all actions and prepare all
documents necessary to effect the transfer to the Buyer of all motor vehicle
registrations pertaining to automobiles, trucks, and other motor vehicles of
whatever kind used in the Business in compliance with the motor vehicle
registration and other applicable Laws of any jurisdictions where such motor
vehicles are registered. All transfer taxes related to the sale of motor
vehicles in connection with the consummation of the Contemplated Transactions
shall be borne by the Buyer.
     7.4 Tax Matters.
     (a) Property Taxes. At the Closing, all state and local real and personal
property Taxes, tonnage taxes, ad valorem and similar Taxes and assessments
(“Property Taxes”) which are past due or have become due and payable in the
normal course of business upon any of the Purchased Assets on or before the
Effective Time shall be paid by the Seller together with any penalty or
interest. All Property Taxes imposed by any Tax authority with respect to the
Purchased Assets that have been paid or are due and payable with respect to a
Taxable period beginning before the Effective Time and ending after the
Effective Time (taking into account whether the Property Taxes are payable in
advance or in arrears) shall be apportioned between: (1) the period beginning
before and ending at the Effective Time (the “Pre-Transfer Period”); and (2) the
period beginning on the day immediately after the Effective Time and ending on
the last day of the relevant Taxable period (the “Post-Transfer Period”). In
performing the apportionment, all Property Taxes shall be prorated on the
assumption that an equal amount of Property Tax applies to each day of the
relevant Taxable period regardless of how installment payments are billed or
made. The Seller shall be liable for all Property Taxes apportioned to the
Pre-Transfer Period. The Buyer shall be liable for all the Property Taxes
apportioned to the Post-Transfer Period.
     (b) Tax Payments at Closing. At the Closing, Buyer shall pay to Seller the
amount of any previously paid Property Taxes for which Buyer is liable under
SIGNATURE COPY

21



--------------------------------------------------------------------------------



 



Section 7.4(a), net of any payments due from Seller to Buyer. Upon request by
Buyer (but not more than ten (10) days prior to the due date for paying the Tax)
Seller shall pay to the Buyer within three (3) business days of the request the
amount of any Property Taxes for which the Seller is liable under
Section 7.4(a). The Buyer shall pay to the appropriate Governmental Authority
all Property Taxes which become due and payable after the Effective Time with
respect to a Taxable period beginning before the Effective Time and ending after
the Effective Time. To the extent the Title Company handles the Closing as it
relates to the Owned Real Property, all Property Tax payments as noted in
Section 7.4(a) shall be paid to the Title Company or noted as debits and/or
credits on the closing statement and the Title Company shall pay the applicable
Governmental Authority directly.
     (2) Foreign Person Certificate. At or before the Closing Date, Seller shall
provide a certificate to Buyer, in the form prescribed by Treasury Regulations
under Section 1445 of the Code, that Seller is not a foreign person within the
meaning of Section 1445 of the Code and the Treasury Regulations thereunder.
     7.5 Confidentiality. Buyer and Seller reaffirm that they are bound by terms
and conditions of that Confidentiality Agreement dated April 19, 2005, between
Buyer and Moark, LLC, (the “Confidentiality Agreement”), and in furtherance of
the agreement, the Buyer and Seller shall keep confidential all information
obtained by it with respect to the other in connection with this Agreement and
the negotiations preceding this Agreement, the terms and conditions of this
Agreement and any Ancillary Agreement, and shall use the information solely in
connection with the Contemplated Transactions, and as otherwise contemplated by
the Confidentiality Agreement. If the Contemplated Transactions are not
consummated, each Party shall return to the other upon request, without
retaining the information in electronic, paper or any other form, any schedules,
documents, or other written information obtained from the other in connection
with this Agreement and the Contemplated Transactions. Notwithstanding the
foregoing, no Party shall be required to keep confidential or return any
information that: (1) is required to be disclosed by Law, pursuant to an order
or request of a judicial authority or Governmental Authority having competent
jurisdiction, or pursuant to the rules and regulations of any national stock
exchange applicable to the disclosing party (provided the party seeking to
disclose the information provides the other party with reasonable prior written
notice); (2) is required to be disclosed by the Seller in connection with
obtaining the release of an encumbrance; or (3) can be shown to have been
generally available to the public other than as a result of a breach of this
Section 7.5.
     7.6 Payments Received. After the Closing, the Seller and Buyer shall hold
and promptly transfer and deliver to the other, from time to time as and when
received by them, any cash, checks with appropriate endorsements (using their
best efforts not to convert the checks into cash), or other property that they
may receive on or after the Closing which properly belongs to the other party,
including any insurance proceeds, and shall account to the other for all of the
receipts.
     7.7 Satisfaction of Conditions. Without limiting the generality or effect
of any provision of Articles 8 and 9, prior to the Closing, each of the Parties
shall use their respective commercially reasonable efforts with due diligence
and in good faith to satisfy promptly all
SIGNATURE COPY

22



--------------------------------------------------------------------------------



 



conditions required hereby to be satisfied by the Party in order to expedite the
consummation of the Contemplated Transactions.
     7.8 Accounts Receivable. The Accounts Receivable of the Business arising
prior to the Effective Time remain property of the Seller. Buyer hereby agrees
to use commercially reasonable efforts to collect Accounts Receivable excluded
under Section 2.3(1) and to deliver to Seller or its assignee, within three
(3) Business Days after its receipt, any checks made payable to Seller and all
monies delivered to Buyer representing payment on any excluded accounts
receivable. The Buyer also agrees to cooperate with the Seller or its assignee
in the Seller or its assignee’s collection of any accounts receivable.
     7.9 Ancillary Agreements. The parties covenant to each other that, on the
Closing Date and as a condition to Closing for both Seller and Buyer, Seller and
Buyer shall execute and deliver to each other, or cause to be executed and
delivered, the following agreements, (collectively, the “Ancillary Agreements”):
     (1) Egg Supply Agreement pursuant to which Moark shall supply eggs to
Buyer;
     (2) Transitional Services Agreement;
     (3) Subscription Agreement pursuant to which Seller shall contribute assets
of the Business valued at five million dollars ($5,000,000) to Golden Oval Eggs,
LLC in exchange for an agreed upon membership interest in Golden Oval Eggs, LLC;
     (4) Norco Breaking Room Sublease;
     (5) License Agreement between Land O’Lakes, Inc. and Buyer;
     (6) Subordinated Promissory Note between Land O’Lakes, Inc. and Buyer;
     (7) License Agreement re “Norco Ranch” and “McAnally”;
     (8) Shared Services Agreement;
     (9) Land O’Lakes Indemnification Guarantee Agreement; and
     (10) R & D Services Agreement.
     7.10 HSR Act. Each of Seller and Buyer shall file as of the date of
execution hereof any notification and report forms required for the Contemplated
Transactions pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), and will promptly file or cause to be filed
any supplemental information requested under the HSR Act. All filing fees
required to be paid by Buyer under the HSR Act will be paid by Buyer.
ARTICLE 8
Conditions Precedent To Obligations Of The Buyer
SIGNATURE COPY

23



--------------------------------------------------------------------------------



 



     8.1 Conditions Precedent. The obligations of the Buyer to consummate the
Contemplated Transactions are subject to the satisfaction or waiver by the Buyer
of the conditions precedent in this Article 8 on or before the Closing Date or
as otherwise required in this Agreement.
     8.2 Accuracy of Representations and Warranties. The representations and
warranties of the Seller contained in this Agreement and in any certificate or
other writing delivered by the Seller pursuant to this Agreement or the
Ancillary Agreements shall be true, accurate and correct as of the date of this
Agreement and as of the Closing Date, as if made at and as of the date (unless
any representation or warranty refers specifically to a specified date, in which
case the representation or warranty shall be true, accurate and correct on and
as of the specified date) in all Material respects. The Buyer shall have
received a certificate signed by an executive officer of the Seller to the
foregoing effect.
     8.3 Compliance with Agreements and Covenants. The Seller shall have
performed and complied in all respects with all of its covenants, obligations
and agreements contained in this Agreement to be performed and complied with by
it on or prior to the Closing Date or any other date specified in this Agreement
in all material respects.
     8.4 No Injunctions. There shall not be in effect any temporary restraining
order, preliminary injunction, injunction or other pending or threatened action
by any third party or any order of any court or Governmental Authority
restraining or prohibiting the Closing of the Contemplated Transactions.
     8.5 Intentionally Deleted.
     8.6 No Material Adverse Effect. There shall not have occurred any event,
circumstance, change or effect that has had, or could reasonably be expected to
result in, a Material Adverse Effect to the Business or on or to the Purchased
Assets.
     8.7 Deliveries. The Seller shall have made, or be prepared to make at the
Closing, all of the deliveries set forth in Section 11.2.
     8.8 HSR Act. All filings required under the HSR Act shall have been made,
and the waiting period required thereby shall have expired or terminated.
ARTICLE 9
Conditions Precedent To Obligations Of The Seller
     9.1 Conditions Precedent. The obligations of the Seller to consummate the
Contemplated Transactions are subject to the satisfaction or waiver by the
Seller of the following conditions precedent in this Article 9 on or before the
Closing Date or as otherwise required in this Agreement.
     9.2 Accuracy of Representations and Warranties. The representations and
warranties of the Buyer contained in this Agreement and in any certificate or
other writing delivered by the Buyer pursuant to this Agreement or the Ancillary
Agreements shall be true, accurate and correct as of the date of this Agreement
and as of the Closing Date, as if made at
SIGNATURE COPY

24



--------------------------------------------------------------------------------



 



and as of the date (unless any representation or warranty refers specifically to
a specified date, in which case the representation or warranty shall be true,
accurate and correct on and as of the specified date) in all Material respects.
The Seller shall have received a certificate signed by an executive officer of
the Buyer to the foregoing effect.
     9.3 Compliance with Agreements and Covenants. The Buyer shall have
performed and complied with all of its covenants, obligations and agreements
contained in this Agreement to be performed and complied with by it on or prior
to the Closing Date or any other date specified in this Agreement in all
Material respects.
     9.4 No Injunctions. There shall not be in effect any temporary restraining
order, preliminary injunction, injunction or other pending or threatened action
by any Third Party or any order of any court or Governmental Authority
restraining or prohibiting the Closing of the Contemplated Transactions.
     9.5 Deliveries. The Buyer shall have made, or be prepared to make at the
Closing, all of the deliveries set forth in Section 11.3.
     9.6 HSR Act. All filings required under the HSR Act shall have been made,
and the waiting period required shall have expired or terminated.
ARTICLE 10
Employees And Benefit Plans
     10.1 Offer of Employment. Seller shall cause all of the Employees to be
terminated effective at the Effective Time, subject to the Closing having
occurred. Buyer shall offer employment to all Employees identified by Buyer in
writing to Seller as employees that will be hired by Buyer at Closing
(“Identified Employees”) at substantially similar salary or wage rates as were
in effect on the date of Closing and with a benefits package which is comparable
to the package currently maintained for employees of Buyer. Buyer shall offer to
employ all Identified Employees (hereinafter, all Identified Employees who
accept Buyer’s offer of employment being referred to as the “Hired Employees”)
effective as of the Effective Time; provided, that in the ease of Identified
Employees who are on disability or leave of absence on the Closing Date, their
employment with Seller will not end and unless and until the Identified
Employees are removed from disability status employment with Buyer will not be
offered unless and until they promptly advise Buyer when they are released to
return to work. Seller makes no representation as to whether Employees will
accept employment with Buyer. Seller shall be responsible for any employee
benefit obligations for Employees, including Hired Employees, accrued prior to
the Effective Time or the date the Employee is hired by Buyer. At Closing,
Seller will transfer to Buyer funds equivalent to the value of accrued vacation
and/or sick time attributable to Hired Employees, and Buyer agrees to credit
each Hired Employee with the vacation and/or sick time balances in accordance
with Buyer’s employment policies, in addition to any benefits that may accrue to
the Hired Employees according to Buyer’s customary practice or policy. Buyer
shall comply with all applicable laws regarding non-discrimination in making
decisions identifying or affecting Identified Employees, including without
limitation requirements for reasonable accommodation of Identified Employees on
disability leave. Subject to any of the limitations set forth in Article 13,
Buyer shall indemnify, defend and hold Seller harmless from and against any
SIGNATURE COPY

25



--------------------------------------------------------------------------------



 



and all loss, costs, damage or expense, including reasonable attorneys’ fees,
arising out of or connected to a breach by Seller of this covenant contained in
this Section 10.1.
     10.2 Recognition. Buyer shall consider for purposes of participation,
eligibility and vesting (but not necessarily for purposes of benefit accrual and
compensation arrangements) under its employee benefit plans (including
vacation), the service of any Hired Employee with either Seller or their
respective affiliates prior to the Closing Date.
ARTICLE 11
Closing
     11.1 Closing. The Closing shall take place on or before June 30, 2006, at
the offices of Land O’Lakes, Inc. in Arden Hills, Minnesota, at or about 9:00
a.m. Central Standard Time. The parties agree that time is of the essence. The
date on which the Closing occurs is referred to in this Agreement as the
“Closing Date.” The Closing shall be effective as of the Effective Time.
     11.2 Deliveries by the Seller. At or prior to the Closing, the Seller shall
deliver to the Buyer the following, each dated the Closing Date and duly
executed by the Seller:
     (1) Real and Personal Property. One or more assignment and assumption
agreements, general warranty deeds for each parcel of Owned Real Property,
together with an updated Title Commitment for each parcel of Owned Real
Property, bills of sale and other conveyance documents (collectively, the
“Conveyance Documents”) with respect to tangible personal property included in
the Purchased Assets in forms acceptable to Buyer and Seller;
     (2) Possession of Assets. Possession of the Purchased Assets and the Real
Property Leases, the Personal Property Leases and all other Assigned Contracts
listed in any Schedule;
     (3) Vehicle Certificates. Certificates of title for all vehicles included
in the Purchased Assets, duly endorsed for transfer to the Buyer;
     (4) Transfer Instruments. Other instruments of transfer reasonably
requested by the Buyer to evidence the transfer of the Purchased Assets to the
Buyer and consummation of the Contemplated Transactions;
     (5) Conditions Precedent Certificate. A certificate, dated the Closing
Date, of the Seller certifying as to the compliance by the Seller with
Sections 8.1 through 8.11;
     (6) Authorization Certificate. A certificate, dated the Closing Date, of
the Seller certifying that all necessary actions have been taken by each Seller
to approve and authorize this Agreement and the Ancillary Agreements to which
each Seller is a party and the consummation by each Seller of the Contemplated
Transactions (together with an incumbency and signature certificate regarding
the officer or member signing on behalf of the Seller);
SIGNATURE COPY

26



--------------------------------------------------------------------------------



 



     (7) Foreign Person Certificate. A certificate, in the form prescribed by
Treasury regulations under Section 1445 of the Code, that the Seller is not a
foreign Person within the meaning of Section 1445 of the Code;
     (8) Certificate of Good Standing. Certificates of Good Standing for Seller
in each state where Owned Real Property is located;
     (9) Ancillary Agreements. The Ancillary Agreements, fully executed; and,
     (10) Other Documents. The other documents and instruments as may be
reasonably required to consummate the Contemplated Transactions.
     11.3 Deliveries by the Buyer. At the Closing, the Buyer shall make the
payment described in Section 3.2 and shall deliver to the Seller the following,
each dated the Closing Date and duly executed by the Buyer:
     (1) Assignment and Assumption Agreements. One or more Assignment and
Assumption Agreements under which the Assigned Contracts are assigned to Buyer
and Buyer agrees to comply with all of Seller’s obligations under the Assigned
Contracts which become due and dischargeable on or after the Closing Date, in
forms acceptable to Buyer and Seller;
     (2) Conditions Precedent Certificate. A certificate, dated the Closing
Date, of the Buyer, certifying as to compliance by the Buyer with Sections 9.1
through 9.6;
     (3) Authorization Certificate. A certificate, dated the Closing Date, of
the Buyer certifying that all necessary actions have been taken by the Buyer to
approve and authorize this Agreement and the Ancillary Agreements to which the
Buyer is a party and the consummation by the Buyer of the Contemplated
Transactions (together with an incumbency and signature certificate regarding
the officer(s), partners or members signing on behalf of the Buyer);
     (4) Ancillary Agreements. The Ancillary Agreements, fully executed; and,
     (5) Other Documents. The other documents and instruments as may be
reasonably required to consummate the Contemplated Transactions.
ARTICLE 12
Termination
     12.1 Termination. This Agreement may be terminated at any time on or prior
to the Closing:
     (1) Mutual Agreement. By the mutual written agreement of the Seller and the
Buyer;
     (2) Expiration Date. By the Seller or the Buyer if the Closing shall not
have taken place on or before July 31, 2006; provided, however, that the
terminating party
SIGNATURE COPY

27



--------------------------------------------------------------------------------



 



shall not have failed to fulfill any obligation under this Agreement or be in
breach of any representation or warranty under this Agreement, which failure or
breach was the cause of or resulted in the failure of the Closing to occur on or
before that date;
     (3) Government Order. By the Seller or the Buyer, if any court of competent
jurisdiction or other Governmental Authority shall have issued a final and
non-appealable order, decree or ruling or taken any other action permanently
restraining, enjoining or otherwise prohibiting the consummation of the
Contemplated Transactions;
     (4) Breach. By the Seller or the Buyer, if prior to the Closing Date, the
other party is in default or breach in any material respect of any
representation, warranty, covenant, or agreement contained in this Agreement,
and the default or breach is not cured within twenty (20) Business Days after
the date written notice of the breach is delivered by the party claiming the
default or breach to the party in default or breach; or
     (5) Material Adverse Effect. By the Buyer if an event or circumstance shall
have occurred since the date of this Agreement that has a Material Adverse
Effect on the Business or the Purchased Assets.
     12.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 12.1, all obligations of the Parties under this Agreement shall
terminate, except for the obligations set forth in Sections 3.1(b) (Earnest
Money Deposit), 7.5 (Confidentiality), 14.2 (Expenses), 14.8 (Publicity), and
14.12 (Applicable Law; Jurisdiction), which shall survive the termination of
this Agreement, and except that no termination shall relieve any Party from
liability for any prior breach of this Agreement.
     12.3 Remedy Upon Breach. In the event this Agreement is terminated by
Seller pursuant to Section 12.1(4) due to a breach by Buyer, Seller’s sole and
exclusive remedy shall be to retain the Earnest Money Deposit. In the event this
Agreement is terminated by Buyer pursuant to Section 12.1(4) due to a breach by
Seller, Buyer’s sole and exclusive remedy shall be its direct monetary damages
actually incurred, subject to an aggregate maximum sum of one million five
hundred thousand dollars.
ARTICLE 13
Indemnification
     13.1 Excluded Assets and Excluded Obligations. Without limitation as to
time or dollar amount, Seller shall indemnify and hold Buyer harmless from and
against any loss, cost, expense or other damage (including, without limitation,
reasonable attorneys’ fees and expenses) resulting from, arising out of, or
incurred with respect to, or (in the case of claims asserted against Buyer by a
third party), alleged to result from or arise out of or have been incurred with
respect to any of the Excluded Assets (except the Contribution Assets, which are
subject to the Membership Interest and Contribution Agreement) or Excluded
Obligations.
     13.2 Purchased Assets and Assumed Obligations. Without limitation as to
time or dollar amount, and except to the extent subject to Seller’s obligation
to indemnify Buyer as set forth in Sections 13.1 and 13.3, Buyer shall indemnify
and hold Seller harmless from and against
SIGNATURE COPY

28



--------------------------------------------------------------------------------



 



any loss, cost, expense or other damage (including, without limitation,
reasonable attorneys’ fees and expenses) resulting from, arising out of, or
incurred with respect to, or (in the case of claims asserted against Buyer by a
third party), alleged to result from or arise out of or have been incurred with
respect to any of the Purchased Assets or any of the Assumed Obligations.
     13.3 Breach of Representations and Warranties.
     (a) Applicability. Except as provided in Section 12.3, the Parties agree as
provided in this Section as follows regarding indemnification of each other
concerning claims, actions, or proceedings arising from a breach of a
representation and warranty under this Agreement or in any certificate signed by
a party and delivered to the other party in connection with this Agreement.
     (b) Survival. The representations and warranties of Seller and Buyer
contained in this Agreement or contained in any certificate delivered pursuant
to this Agreement shall survive for three years following the Closing Date,
except those representations of Seller set forth in Section 4.14 “Environmental
Matters” shall survive for five years following the Closing Date, at which time
they shall expire. No claim by either party regarding a breach of any
representation or warranty shall be made after the relevant date. Any claim
asserted within the period of survival as provided shall be deemed timely made
for purposes hereof.
     (c) Indemnification. Subject to Sections 13.1, 13.2, 13.3(a) and 13.3(b),
each Party shall indemnify and hold the other party harmless from and against
any loss, cost, expense or other damage (including, without limitation,
reasonable attorneys’ fees and expenses) resulting from, arising out of, or
incurred with respect to, or (in the case of claims asserted by a third party),
alleged to result from or arise out of or have been incurred with respect to the
falsity or the breach of any representation or warranty made by the Party or in
any Schedule or any certificate issued pursuant to this Agreement.
     (d) Limitation on Amount. Each party’s obligation to indemnify the other
party provided in Section 13.3(c) shall not exceed the aggregate maximum sum of
six million dollars ($6,000,000) (the “Indemnification Cap”), provided however,
that neither party shall be liable to the other Party for indemnification until
the time as the aggregate damages incurred by the Party seeking indemnification
shall have exceeded three hundred eighty thousand dollars (the “Indemnification
Basket”). Each party shall only be obligated to indemnify the other for amounts
in excess of the Indemnification Basket, subject to the Indemnification Cap, and
with respect to environmental matters referenced in Section 4.14, the
Indemnification Cap shall be increased to twelve million dollars ($12,000,000)
and there shall be no applicable Indemnification Basket.
     13.4 Procedure.
     (a) Assertion. Within thirty (30) days after receipt of the written
assertion of any claim or the commencement of any action (“Assertion”) against
any party who is or may be entitled to indemnification under this Article 13,
(the “Indemnified Party”), the Indemnified Party shall notify the party from
whom the indemnification may be sought
SIGNATURE COPY

29



--------------------------------------------------------------------------------



 



(the “Indemnifying Party”) in writing of the Assertion. Failure to so notify the
Indemnifying Party shall relieve the Indemnifying Party of any liability under
this Agreement.
     (b) Participation in Claim. The Indemnifying Party shall be entitled to
participate in and, to the extent the Indemnifying Party elects by written
notice to the Indemnified Party within thirty (30) days after receipt by the
Indemnifying Party of notice of the Assertion, to assume the defense of the
Assertion, at the Indemnifying Party’s own expense, with counsel chosen by the
Indemnifying Party and satisfactory to the Indemnified Party. Notwithstanding
that the Indemnifying Party shall have elected by the written notice to assume
the defense of any Assertion, the Indemnified Party shall have the right to
participate in the investigation and defense, with separate counsel chosen by
the Indemnified Party, and the fees and expenses of the counsel shall be paid by
the Indemnified Party.
     (c) Settlement and Compromise. Notwithstanding anything to the contrary in
this Section, neither party shall: (1) settle or compromise any action or
consent to the entering of any judgment which does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to such
other party of a duly executed written release of such party from all liability
in respect of such party; or (2) settle or compromise any action without the
consent of the other party, which consent shall not be unreasonably withheld.
Failure to comply with the provisions of this Section 13.4(c) shall be construed
as a waiver of any right of indemnification related to the claim.
     (d) For Other Claims. A claim for indemnification for any matter not
constituting a Third Party Claim shall be asserted by written notice to the
party from whom indemnification is sought.
     13.5 Payment. Subject to the provisions of this Article 13, the
Indemnifying Party shall promptly pay and/or reimburse the indemnified party for
any amounts due hereunder. In the event Buyer is the Indemnified Party, Buyer
shall seek full payment and/or reimbursement from the Sellers as the
Indemnifying Parties. If, after exhausting all commercially reasonable efforts
to obtain full payment for any indemnification amounts owed under this
Agreement, Buyer is still owed some or all of such indemnification amounts,
Seller may seek recovery of such amount from MoArk LLC’s parent entity, Land
O’Lakes, Inc., pursuant to the terms of the Land O’Lakes Indemnification
Guarantee Agreement which is one of the Ancillary Agreements.
     13.6 Sole Remedy. With the exception of fraud, or unless another remedy is
specifically provided for elsewhere in this Agreement, Buyer and Seller each
agree that the indemnification obligations set forth in this Article 13
constitute the sole and exclusive remedy with respect to any and all claims
relating to the subject matter of this Agreement. In furtherance of the
foregoing, Seller and Buyer waive, to the fullest extent permitted under
applicable law, all rights, claims and causes of action Seller may have against
Buyer and Buyer may have against Seller under or based upon any federal, state,
local or foreign statute, law, ordinance, rule, or regulation or arising under
or based upon common law or otherwise, except to the extent provided in
Section 13.3. Except as may be specifically otherwise provided in this
Agreement, neither party shall be liable to the other for incidental, special,
punitive, exemplary or
SIGNATURE COPY

30



--------------------------------------------------------------------------------



 



consequential damages including, but not limited to, loss of profits or revenue,
interference with business operations, loss of lenders, buyers, diminution in
value of the Purchased Assets, or inability to use the Purchased Assets, in
excess of the applicable Indemnification Cap.
     13.7 No Third Party Beneficiary Claims. This Article 13 regarding
Indemnification is not intended to create, and does not create, any third party
beneficiary or similar rights in any third party.
     13.8 Not Applicable to Fraud or Ancillary Agreements. Notwithstanding
anything to the contrary contained in this Agreement, the indemnification
limitations set forth in this Article 13 shall not apply to any instance of
fraud or for any claims solely arising out of or connected solely with any of
the Ancillary Agreements.
ARTICLE 14
Miscellaneous
     14.1 Disclosure Schedules. The inclusion of any matter on any schedule
shall not constitute an admission by the Seller that the Matter is material or
would reasonably be expected to have a Material Adverse Effect unless the
Schedule is given in response to a provision identifying Materiality to be
disclosed.
     14.2 Expenses. Except as otherwise provided in this Agreement, each Party
shall bear its own expenses with respect to the Contemplated Transactions.
     14.3 Amendment. This Agreement may be amended, modified or supplemented
only by a writing signed by the Buyer and the Seller.
     14.4 Interpretation. The headings preceding the text of articles and
sections included in this Agreement and the headings to schedules and exhibits
attached to this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement. The
terms as set forth in this Agreement have been arrived at after mutual
negotiation with the advice of counsel and, therefore, it is the intention of
the parties that its terms may not be construed against any of the parties by
reason of the fact that it was prepared by one of the parties.
     14.5 Notices. Any notice, request, instruction or other document to be
given under this Agreement by a Party shall be in writing and shall be deemed to
have been given: (1) when received if given in person or by courier or a courier
service; (2) on the date of transmission if sent by telex, facsimile or other
electronic transmission (receipt confirmed); or (3) five (5) Business Days after
being deposited in the mail, certified or registered, postage prepaid.
SIGNATURE COPY

31



--------------------------------------------------------------------------------



 



If to the Seller, addressed as follows:
Moark, LLC.
Attention: Daniel Knutson
Land O’Lakes, Inc.
4001 Lexington Avenue North
Arden Hills, Minnesota 55126
with copies to:
Land O’Lakes, Inc.
Law Department, MS 2500
P.O. Box 64101
St. Paul, MN 55164-0101
Attention: John Curran
If to the Buyer, addressed as follows:
Golden Oval Eggs, LLC
1800 Park Avenue East
P.O. Box 615
Renville, MN 56284
Attention: Dana Persson
With a copy to:
Mark Hanson
Lindquist & Vennum PLLP
4200 IDS Center
80 South Eighth Street
Minneapolis, MN 55402-2274
or to such other individual or address or facsimile number as a Party may
designate for itself by notice given under this Section.
     14.6 Waivers. The failure of a Party at any time or times to require
performance of any provision shall in no manner affect its right at a later time
to enforce the same. No waiver by a party of any condition or of any breach of
any term, covenant, representation or warranty contained in this Agreement shall
be effective unless in writing, and no waiver in any one or more instances shall
be deemed to be a further or continuing waiver of any condition or breach in
other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.
     14.7 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective permitted successors
and assigns, provided, however, that neither this Agreement, nor any Ancillary
Agreements (except as may be expressly provided otherwise in any Ancillary
Agreement) nor any right or obligation under this
SIGNATURE COPY

32



--------------------------------------------------------------------------------



 



Agreement may be assigned by any Party without the prior written consent of the
other Party; provided, further, that no assignment shall relieve a party from
its obligations under this Agreement or any Ancillary Agreement.
     14.8 Publicity. No public announcement or other publicity regarding the
transactions referred to in this Agreement shall be made by the Buyer or the
Seller or any of their respective officers, directors, employees,
representatives or agents, without the prior written agreement of the Seller and
the Buyer, respectively, unless the announcement or disclosure is required by
any Governmental Authority or Applicable Law, and even then advance notice shall
be given to the other Party. Any announcement shall be agreed to by the Parties
as to form, content, timing and manner of distribution or publication. Nothing
in this Section 14.8 shall prevent the Parties from discussing the transactions
with those persons whose consent, approval, agreement or opinion, as the case
may be, is required for consummation of the transactions. The Parties shall
exercise all reasonable efforts to assure that such persons keep confidential
any information relating to this Agreement or any agreement, document or
instrument contemplated in this Agreement.
     14.9 Further Assurances. The Seller and the Buyer agree to cooperate fully
with each other in connection with obtaining the satisfaction of the conditions
set forth in Articles 8 and 9. The Seller and the Buyer agree to execute and
deliver other documents, certificates, agreements and other writings and to take
other actions as may be reasonable, necessary or desirable in order to
consummate or implement expeditiously the Contemplated Transactions and any
agreement, document or instrument contemplated in this Agreement.
     14.10 Severability. If any provision of this Agreement is held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Agreement shall not be affected, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.
     14.11 Entire Understanding. This Agreement, the Confidentiality Agreement,
and the Ancillary Agreements set forth the entire agreement and understanding of
the Parties with respect to the Contemplated Transactions and supersede any and
all prior agreements, arrangements and understandings among the Parties relating
to the subject matter.
     14.12 Applicable Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Minnesota without giving effect to the principles of conflicts of law. Any suit,
action or proceeding between the parties hereto relating to this Agreement or to
any agreement, document or instrument delivered pursuant hereto or in connection
with the transactions contemplated hereby or in any other manner arising out of
or relating to the transactions contemplated by or referenced in this Agreement
(except for the Ancillary Agreements,, which shall contain their own provision),
shall be commenced and maintained exclusively in courts having sites within the
City of Minneapolis, State of Minnesota. The parties hereto submit themselves
unconditionally and irrevocably to the personal jurisdiction of such courts, as
applicable. The parties hereto irrevocably waive any objection to such personal
jurisdiction or venue, including, but not limited to, the objection that any
suit, action or proceeding has been brought in an inconvenient forum.
SIGNATURE COPY

33



--------------------------------------------------------------------------------



 



     14.13 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same original instrument.
     14.14 Passage of Title and Risk of Loss. Legal title, equitable title, and
risk of loss in respect of the Purchased Assets will not pass to the Buyer until
such Purchased Assets are transferred at the Closing, which transfer, once it
has occurred, will be deemed effective for tax, accounting, insurance and other
computational purposes as of the Effective Time.
SIGNATURE COPY

34



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Asset Purchase and Sale Agreement as of the date first above written.

                  GOLDEN OVAL EGG, LLC            
 
               
By:
  /s/ Chris R. Edgington            
 
                Print Name: Chris R. Edgington             Title: Chair, Board
of Managers            
 
                GOLDEN OVAL EGG, LLC   GOECA, LP    
 
               
By:
  /s/ Dana Persson   By:   /s/ Dana Persson    
 
                Print Name: Dana Persson   Print Name: Dana Persson     Title:
Chief Executive Officer   Title: CEO of General Partner, GOECMA, Inc.    
 
                MOARK, LLC   CUTLER AT ABBEVILLE, L.L.C.    
 
               
By:
  /s/ Craig Willardson   By:   /s/ Craig Willardson    
 
                Print Name: Craig Willardson   Print Name: Craig Willardson    
Title: President   Title: President    
 
                HI POINT INDUSTRIES, LLC   L & W EGG PRODUCTS, INC    
 
               
By:
  /s/ Craig Willardson   By:   /s/ Craig Willardson    
 
                Print Name: Craig Willardson   Print Name: Craig Willardson    
Title: President   Title: President    
 
                MOARK EGG CORPORATION   NORCO RANCH, INC.    
 
               
By:
  /s/ Craig Willardson   By:   /s/ Craig Willardson    
 
                Print Name: Craig Willardson   Print Name: Craig Willardson    
Title: President   Title: President    

SIGNATURE COPY

35